                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 JAY CUNNINGHAM, Personal
 Representative of the Estate of Michael
 Galindo, Deceased;
                                                                                       4:18CV3012
                             Plaintiff,

             vs.                                                                          ORDER

 BRAD HANSEN, SCOTT FRAKES, and
 DOES 1 - 10, in their individual capacities;

                             Defendants.

        This matter comes before the Court on the Joint Motion to Extend Progression Deadlines
(Filing No. 57). Upon review of the motion, the Court finds good cause to grant the requested
extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Progression Deadlines (Filing No. 57)
is granted, and deadlines in the Court’s previous Orders (Filing No. 44, Filing No. 47, and Filing
No. 49) are amended as follows:

         1)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is January 17, 2020.

         2)        The deadlines to complete expert disclosures1 and reports for all experts expected
                   to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             January 17, 2020
                            For the defendants:                            January 17, 2020

         3)        The deposition deadline is January 17, 2020.

         4)        The deadline for filing motions to dismiss and motions for summary judgment is
                   February 17, 2020. Within fourteen days after the Court rules on such motion, the
                   parties shall contact the chambers of the undersigned magistrate judge to schedule
                   a telephone conference.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
Dated this 18th day of July, 2019.
                                         BY THE COURT:

                                         s/ Michael D. Nelson
                                         United States Magistrate Judge




                                     2
